Citation Nr: 1750873	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for deviated septum.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to deviated septum. 

3.  Entitlement to right ear sensorineural hearing loss (SNHL). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2010 and June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.  

In September 2016 the Veteran testified at a videoconference hearing at the RO before the undersigned sitting in Washington, D.C.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's right ear SNHL was incurred in service or is otherwise attributable to his service.  

2.  The competent medical evidence does not demonstrate that the deviated septum is attributable to the Veteran's active service or any incident of service.

3.  The competent evidence does not demonstrate that the Veteran's currently diagnosed obstructive sleep apnea is attributable to the Veteran's active service or any incident of service, to include as due to a service-connected disability.






CONCLUSIONS OF LAW

1.  Service connection for right ear SNHL is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for a deviated septum have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. § 3.303 (2016). 

3.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases as outlined in 38 C.F.R. § 3.309(a) if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  The Board notes that SNHL, as an organic disease of the nervous system, is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Right Ear SNHL

The Veteran contends that he was exposed to excessive noise while in service as a part of his duties working on a flight deck which resulted in bilateral SNHL.  While he has been granted service-connection for left ear SNHL, he asserts that he is also entitled to service connection for right ear SNHL.  
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service personnel records show that he served with the US Navy with a military occupational specialty (MOS) of boatswain's mate, which indicates that he was undecided as to his military career path at the time of his discharge.  That being said, his records indicate that he was stationed at the Chase Field Naval Air Station, located in Beeville, Texas, which together with his credible accounts of working on the flight deck, create a strong possibility that he was exposed to loud noise from aircraft while he was in service.  

Puretone thresholds in decibels on both the service entrance and discharge examinations, administered in March 1968 and July 1970, respectively, do not show hearing loss in the right ear for VA disability rating purposes.  On the July 1970 discharge examination, the Veteran was evaluated as having normal hearing in the right ear, and he did not report any history of hearing loss in either ear on the corresponding report of medical history.  38 C.F.R. § 3.385 (2016).  Moreover, service treatment records are absent any complaints or treatment for symptoms of hearing loss in the right ear.  
Post-service, the earliest available record documenting right ear hearing loss is the September 2010 VA audiology examination, in which he reported having difficulty hearing background noise and experiencing gradually worsening hearing loss.   In describing his history of noise exposure, he detailed that he was subjected to loud noise from aircraft while in service and was not offered hearing protection.  After service, he acknowledged working as a machine operator in various jobs but stated that he consistently used hearing protection.  He did not indicate exactly when he noticed hearing difficulties in his right ear, and only reported that his awareness of those hearing issues began "years and years ago".  Puretone thresholds for the right ear on an audiometric examination were: 

HERTZ
500
1000
2000
3000
4000
30
25
30
60
70

The speech discrimination score using the Maryland CNC word list for the right ear was 72.  The examiner diagnosed the Veteran with mild to severe SNHL in the right ear.  The examiner then opined that the right ear SNHL was less likely than not cause by or the result of in-service noise exposure.  In support thereof, the examiner acknowledged the noise exposure but noted that, as normal hearing was present in the right ear at service discharge, the current hearing loss in the right ear was not the result of in-service noise exposure.

Subsequent post-service treatment records show continued treatment of bilateral SNHL, to include the prescription of hearing aids in both ears.  

During the September 2016 videoconference hearing, the Veteran detailed his work in service, which included securing runways for aircraft and generally being exposed to significant noise from those aircraft.  He attested to the fact that he did not wear hearing protection at any point while carrying out his duties in service.  As for his working following service, he acknowledged that he worked around loud machinery but stated that he was required to wear hearing protection at all times.   

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for right ear SNHL.  The Board accepts that the Veteran was exposed to loud noise as a function of his duties in service, which required that he work around aircraft generating significant loud noise.  As stated, a review of the service treatment records does not show any complaints of or treatment for right ear hearing difficulties.  Furthermore, at no point during service did the Veteran's audiometric testing results reflect right ear SNHL for VA purposes.  Accordingly, under these circumstances the Board finds that the evidence is against direct service connection for hearing loss under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Veteran was discharged from active service in August 1970.  The earliest documentation of a diagnosis of right ear hearing loss is in the September 2010 VA examination.  The Board acknowledges that the Veteran has asserted that his hearing difficulties began many years prior to the September 2010 VA examination.  The Veteran is competent to testify as to when his symptoms of hearing loss began.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the fact that the Veteran was not diagnosed with right ear hearing loss until September 2010, 40 years after he was discharged from service, is persuasive evidence tending to demonstrate that there is no continuity of symptomatology after service.  

The Veteran has provided no medical evidence in support of his assertion that his right ear hearing loss began after service and continued to the present.  The absence of such evidence coupled with the finding of no right ear hearing loss under VA standards on the separation examination far outweighs the Veteran's assertion that his right ear hearing loss began in service and progressively worsened.  See Buchanan v. Nicholson, 451 F.3d 1331 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Significantly, assessing hearing loss as a disability requires findings in accordance with 38 C.F.R. § 3.385, and the Veteran does not have the audiological training or credentials to assess whether his hearing loss has met these thresholds.  Accordingly, the preponderance of the evidence is against the claim of service connection for right ear hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

Moreover, as it has not been established that the Veteran manifested right ear hearing loss prior to his diagnosis via the September 2010 VA audiology examination, it is clear that the Veteran's particular case is well beyond the one year presumptive period for hearing loss as a chronic disease (again, categorized as an organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for right ear hearing loss on a presumptive basis is not established. 

The Veteran may still be entitled to service connection for right ear hearing loss if all of the evidence establishes that the Veteran's disorder was incurred in service.  38 C.F.R. § 3.303(d).  Here, the Veteran's assertion that his hearing loss is attributable to in-service noise exposure must be considered in light of the September 2010 VA examiner's opinion, who found it to be less likely than not that the right ear SNHL was attributable to in-service noise exposure.  In evaluating the Veteran's lay assertions regarding the etiology of the right ear SNHL, the Board notes that there is no evidence in the record showing that the Veteran has the medical or audiological training, credentials, or other expertise to competently conclude that his right ear SNHL is attributable to in-service noise exposure.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  

By contrast, the VA audiologist determined that the evidence does not support a connection between the in-service noise exposure and the development of right ear SNHL 40 years later.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The audiologist considered the service treatment records and specifically cited the separation examination showing that the Veteran had normal hearing for VA purposes at the time of his discharge from the military.  While the examiner did not specifically cite to any threshold shift in service, the examiner did review the claims file and considered the evidence contained therein, including the testing results showing that shift.  Moreover, the Veteran has not presented any other competent medical or audiological opinions supporting the notion that any threshold shifts were otherwise indicative of the onset of a hearing loss disability in service, and the Veteran himself does not have the training or credentials needed to competently opine as to the clinical significance of any noted changes in his auditory acuity.  The Board thus finds that the VA examiner's opinion is fully adequate for the circumstances presented in the instant case and, for that matter, the opinion carries significant probative weight.  

In recognition of the absence of evidence tending to show incurrence in service and the determination that the evidence does not warrant granting service connection on a presumptive basis, coupled with the highly probative opinion of the VA audiologist, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's right ear SNHL was otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for right ear SNHL is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for right ear SNHL is denied in total. 

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).





Deviated Septum

The Veteran seeks service connection for a deviated septum.  Specifically, he asserts that he suffered a broken nose while in service that led to his eventual development of a deviated septum after service.  

A review of the service treatment records does not reveal any complaints, diagnoses or treatment related to a broken nose while in service.  Significantly, the Veteran was evaluated as having a normal nose on his July 1970 separation examination and did not report any issues related to his nose on the corresponding report of medical history.  

Post-service, the Veteran has submitted records from Oregon Ear, Nose and Throat Center dating from as early as May 2005 which document his treatment for various nose issues.  An initial consultation dated in May 2005 shows that the Veteran complained of a pressure sensation and pain in his left cheek.  A subsequent June 2006 outpatient record shows that he was evaluated as having a severe septal deviation to the right side, which was confirmed by CT scan.  Thereafter, treatment records dating through to December 2008 show continued treatment for a variety of nasal issues and related difficulties to include experiencing chronic sinus disease, rhinorrhea, and headaches.  None of these records show that the Veteran reported having broken his nose in service, and none of the Veteran's treating physicians ever related his deviated septum to his service.  

In a November 2010 statement, the Veteran asserted that he broke his nose while on duty in service and that the incident was witnessed by two fellow servicemembers.  According to the Veteran following the incident his nasal airway felt blocked and so he blew his nose, which resulted in his left cheek puffing up like a balloon.  He stated that he sought treatment for his nose with a military physician on base who confirmed that the Veteran broke his nose and carried out some treatment.  

Also in a November 2010 statement, a R.B., who confirmed that he was the Veteran's brother, indicated that the Veteran called him while he was in service in late 1969 or early 1970 and told him that he broke his nose when he got into a physical altercation with a fellow servicemember.  According to R.B., the Veteran told him that when he blew his nose his left cheek puffed up like a balloon and that he sought treatment from a physician on base.  

The Veteran has not been afforded an examination in connection with his deviated septum service connection claim, but VA does not have a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The duty to provide an examination arises only where there is an indication that a disability may be associated with the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is clear evidence in the file that the Veteran has a deviated septum, but there is no evidence to support the Veteran's assertion that he had a broken nose while in service that resulted in his currently diagnosed deviated septum other than the corroboration of R.B., the Veteran's brother.  While the Board does not question their credibility, the fact remains that neither the Veteran nor his brother have provided any evidence that they have the requisite medical training or expertise to conclude that the Veteran broke his nose in service (as opposed to a more mild and transitory injury) and that this broken nose resulted in the diagnosis of a deviated septum in 2005, 35 years after the Veteran's discharge.  Moreover, the Veteran was not evaluated as having any abnormalities with his nose on his separation examination and did not report a history of having broken his nose on the corresponding report of medical history.  Accordingly, there is no duty to provide the Veteran with an examination to evaluate the etiology of his deviated septum condition.  

In summation, the service treatment records so not show that the Veteran broke his nose in service and are absent any symptoms of a deviated septum.  Furthermore, the claims file does not contain any complaints or symptoms until June 2005, 35 years after service.  Although the Veteran has repeatedly asserted that he broke his nose in service and that this resulted in a deviated septum, there is no medical evidence to support this assertion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Accordingly, the Board finds that the preponderance of the evidence is against a grant of service connection for a deviated septum on a direct basis pursuant to 38 C.F.R. § 3.303(a).  Continuing from there, as the Veteran has not been afforded a medical examination in support of his claim, and has submitted no evidence other than the lay statements of him and his brother, the Board finds that service connection is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for a deviated septum is denied in total. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a deviated septum, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Sleep Apnea

The Veteran contends that he has obstructive sleep apnea that is directly attributable to his deviated septum, and that thus he is entitled to service connection as secondary to the deviated septum.  To begin, the Board notes that the Veteran has not asserted that he developed sleep apnea or had any sleeping difficulties while in service or within a year of service.  A review of service treatment records does not show any complaints, findings or treatment related to sleep apnea, and the Veteran himself stated during the September 2016 hearing that he began snoring while sleeping a few years after service.  Available records from Rogue Valley Medical Center and prepared by a Dr. J.C.O. show that the Veteran had a sleep study administered in February 2009 which resulted in a diagnosis of obstructive sleep apnea.  Subsequent records from Rogue Valley and the Veteran's local VA medical center show continued treatment for obstructive sleep apnea and also indicate that the Veteran has maintained his use of a continuous positive airway pressure machine (CPAP) since his diagnosis.  

As there is no evidence that the Veteran had any difficulties with his sleeping or any symptoms of obstructive sleep apnea while in service, and the Veteran himself stated that his symptoms began manifesting after service, the Board finds that service connection for obstructive sleep apnea on a direct basis pursuant to 38 C.F.R. § 3.303(a) is not warranted.  Furthermore, sleep apnea is not recognized as a chronic condition subject to presumptive service connection on that basis.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Finally, as there is no evidence of continuity of symptomatology to support the claim of service connection for obstructive sleep apnea, the preponderance of the evidence is against the claim of service connection for obstructive sleep apnea based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

Moving on to the Veteran's claim of secondary service connection, the Board notes that pursuant to 38 C.F.R. § 3.310, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Here, however, the claimed underlying condition, that is, a deviated septum, has been shown to not warrant service connection.  There is no evidence to suggest, and the Veteran has not contended so, that his obstructive sleep apnea is secondary to his only service-connected disabilities, tinnitus and/or left ear SNHL.  Therefore, the Veteran's claims of secondary service connection for obstructive sleep apnea must also be denied.  

The Veteran may still be entitled to service connection if all of the evidence establishes that the obstructive sleep apnea was incurred in service.  38 C.F.R. § 3.303(d).  He was afforded a VA examination in October 2011 to evaluate the nature and etiology of his sleep apnea condition.  He reported that he had experienced symptoms of sleep apnea for the past 10-12 years, but acknowledged that he was not diagnosed with the condition until February 2009.  The examiner declined to set forth an opinion regarding the etiology of the condition.  In many circumstances, particularly where there exists competent supportive evidence, this would necessitate that the Veteran's claims file be reviewed by a new examiner in order to elicit the missing etiology opinion.  However, there is no indication from the available evidence that there is a nexus between service and the development of sleep apnea nearly 40 years later, and the Board has already established that there is no basis for the Veteran's secondary service connection claim as he is not service connected for a deviated septum.  Accordingly, the Board finds that a remand is not necessary as there is no reasonable possibility that eliciting an etiology opinion would result in any additional supporting evidence.  See McLendon, 20 Vet. App. at 83 (the duty to provide an examination arises only where there is an indication that a disability may be associated with the Veteran's service).  Furthermore, for these same reasons, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's obstructive sleep apnea is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for obstructive sleep apnea under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's service connection claim for obstructive sleep apnea in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear SNHL is denied.

Service connection for a deviated septum is denied.    

Service connection for obstructive sleep apnea is denied.  



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


